EXHIBIT NO. 10.6
PAYMENT AGREEMENT
THIS PAYMENT AGREEMENT (this “Agreement”) is between UFOOD RESTAURANT GROUP,
INC., a corporation organized under laws of the State of Nevada, with offices
located at 255 Washington Street, Suite 100, Newton, Massachusetts 02458,
(hereinafter referred to as the “Company”), and SUMMIT TRADING LIMITED, an
international business organized under the laws the Commonwealth of The Bahamas,
with a mailing address of Charlotte House, P.O. Box N-65, Charlotte Street,
Nassau, Bahamas (hereinafter referred to as the “STL”).
WHEREAS, STL is in the business of assisting public companies with short and
long term funding sources, strategic business planning, and investor and public
relations services designed to make the investing public knowledgeable about the
benefits of stock ownership in the Company; and
WHEREAS, the Company has had presented to it one or more plans of public and
investor relations to utilize other business entities to achieve the Company’s
goals of making the investing public knowledgeable about the benefits of stock
ownership in the Company; and
WHEREAS, STL has advised the Company that STL is not in the business of stock
brokerage, investment advice, activities which require registration under either
the Securities Act of 1933 (hereinafter the “Act”) or the Securities and
Exchange Act of 1934) (hereinafter the “Exchange Act”), underwriting, banking,
is not an insurance company, nor does it offer services to the Company which may
require regulation under federal or state securities laws; and
WHEREAS, the parties agree, after having a complete understanding of the
services desired to be provided to the Company and Company desires to have STL
fund a plan of public and investor relations which have been selected by the
Company;
NOW, THEREFORE, in consideration of the mutual covenants and promises contained
herein, the receipt and sufficiency of which is hereby acknowledged, the parties
agree as follows:
1. Duties and Involvement.
The Company has engaged STL to provide a plan, and for coordination in executing
the agreed-upon plan, for using various investor and public relations services
as agreed by both parties (the “Plan”). After agreeing upon the Plan, the
Company desires to have STL undertake to pay its monetary obligations to fund
the costs of coordinating the financial and public relations services
contemplated by the Plan. STL in return for the compensation hereinafter
described has agreed to undertake to pay the Company’s obligations with respect
to coordinating the Plan.

 

 



--------------------------------------------------------------------------------



 



2. Relationship Among the Parties; Representations.
STL acknowledges that it is not an officer, director or agent of the Company, it
is not, and will not, be responsible for any management decisions on behalf of
the Company, and may not commit the Company to any action. The Company
represents that STL, through stock ownership or otherwise, does not have the
power to either control the Company or to exercise any dominating influences
over its management.
STL shall perform all services under this Agreement as an independent contractor
and not as an employee or agent of the Company. STL is not authorized to assume
or create any obligation or responsibility, express or implied, on behalf of, or
in the name of, the Company or to bind the Company in any manner. STL shall be
responsible for payment of all taxes on its income or activities, and the
Company shall not withhold any federal, provincial, state, or local payroll or
employment taxes from any fees or other amounts payable under this Agreement
unless the Company determines that such withholding is required under applicable
law or regulation. STL shall comply with any and all federal and state
securities laws, regulations and orders in connection with its provision of
services under this Agreement.
The Parties represent and warrant that: (i) each is a company duly organized and
existing under the laws of the state in which each is incorporated identified
above in the preamble; (ii) each has the full right, power and authority to
execute this Agreement and to perform the obligations hereunder; (iii) this
Agreement constitutes and will constitute the valid and binding obligation of
the Parties enforceable in accordance with its terms; (iv) the individual
executing this Agreement on each Party’s behalf has been duly authorized to do
so; and (v) STL has the expertise and experience to perform the services set
forth herein in accordance with the terms of this Agreement.
3. Effective Date, Term and Termination.
This Agreement shall be effective on June 29, 2010 and will continue until
June 29, 2011. Notwithstanding the foregoing, the Company in its sole discretion
upon fifteen (15) days advance written notice may terminate this Agreement
effective December 29, 2010, in which event STL shall promptly return one-half
of the Payment (as defined herein) to the Company.

 

Page 2



--------------------------------------------------------------------------------



 



4. Compensation.
The Company agrees to pay STL, or its designee certified in writing to the
Company, as follows: ten thousand (10,000) shares of the Company’s to be issued
as Series B 8% Redeemable Convertible Preferred Stock, par value $.0001 per
share (“Series B Preferred Shares”), such Series B Preferred Shares to have a
Stated Value of $1,000,000 as provided by the Certificate of the Designations,
Powers, Preferences and Rights of the Series A 8% Redeemable Convertible
Preferred Stock and Series B 8% Redeemable Convertible Preferred Stock to be
filed with the State of Nevada pursuant to the Company’s private placement of
Series B Preferred Shares commencing on or about June 29, 2010 (the “Offering”)
(collectively referred to herein as “Payment”).
This Payment will be considered total and complete consideration for STL
performing its duties and involvement as defined in Section 1, of this Agreement
. The Payment shall be deemed earned upon the signing of this Agreement and
shall be issued to STL on the same terms and conditions as offered to
subscribers of the Offering. Upon issuance of the Series B Preferred Shares to
STL, the Company shall have no further payment obligations to either STL.
The Company agrees to pay for all costs and expenses incurred and associated
with its employees’ working with STL and its representatives, including lodging,
meals and travel as necessary and additionally, agrees to pay the cost of
printing, due diligence shows, email, radio, television and other outside
services that it approves in writing in conjunction with STL or any other third
party introduced to the Company to execute any portion of any Plan proposed and
agreed to. STL shall be responsible for the out-of-pocket expenses, e.g., travel
and lodging, of its own personnel.
5. Investment Representations.
(a) The Company represents and warrants that it has provided STL with access to
all information available to the Company concerning the Company’s condition,
financial and otherwise, its management, its business and its prospects. The
Company represents that all of the reports required by the Act or the Exchange
Act have been filed with the Securities and Exchange Commission (“Commission”)
and are available online on the Commission’s EDGAR portal (the “Disclosure
Documents”). STL acknowledges that the acquisition of the Series B Preferred
Shares involves a high degree of risk. STL represents that it and its advisors
have been afforded the opportunity to discuss the Company with its management.
The Company represents that it will provide STL at its request with any
information or documentation necessary to verify the accuracy of the information
contained in the Disclosure Documents and will promptly notify STL upon the
filing or any registration statement or other periodic report filed (“Reports”)
pursuant to the Act or the Exchange Act at least 24 hours prior to filing such
Reports. The Company will also provide STL with Security Position Reports as
provided through Depository Trust & Clearing Corporation on a bi-weekly basis
and any transfer activity forms delivered to the Company by its transfer agent
within 5 days after STL’s request, which requests to be made on a periodic basis
after discussion with the Company.

 

Page 3



--------------------------------------------------------------------------------



 



(b) STL represents that neither it nor its officers, directors, or employees are
subject to any disciplinary action by either the Financial Industry Regulatory
Authority or the Commission by virtue of any violations of their rules and
regulations and that to the best of its knowledge neither is its affiliates nor
subcontractors are subject to any such disciplinary action.
(c) If required by United States law or regulation, STL will take necessary
steps to prepare and file any necessary forms to comply with the transfer of the
shares of stock from Company to STL, including, if required, Form 13(d).
(d) STL represents and warrants to the Company as follows:
(i) The Series B Preferred Shares, and the Common Shares underlying the Series B
Preferred Shares, are being acquired by STL for its own account, and not on
behalf of any other person, and are being acquired for investment purposes and
not for distribution.
(ii) The Series B Preferred Shares are a suitable investment for STL, taking
into consideration the restrictions on transferability affecting the Series B
Preferred Shares and the Common Shares.
(iii) The Series B Preferred Shares to be received by STL will be acquired for
investment for STL’s own account and not with a view to the distribution of any
part thereof, and that STL has no present intention of selling, granting any
participation in, or otherwise distributing the same in a manner contrary to the
Securities Act of 1933, as amended (the “Securities Act”) or applicable state
securities laws.
(iv) STL is and has experience as an investor in securities of companies, and
acknowledges that the securities to be acquired hereunder are speculative and
involve a high degree of risk. STL can bear the economic risk of its investment,
including possible complete loss of such investment, for an indefinite period of
time and has such knowledge and experience in financial or business matters that
it is capable of evaluating the merits and risks of the investment in the
securities purchased hereunder. STL understands that the securities to be
acquired hereunder have not been registered under the Securities Act, or under
the securities laws of any jurisdiction, by reason of reliance upon certain
exemptions, and that the reliance on such exemptions is predicated upon the
accuracy of STL’s representations and warranties in this Agreement. STL is
familiar with Regulation D promulgated under the Securities Act and is an
“accredited investor” as defined in Rule 501(a) of such Regulation D.
(v) STL understands that the securities to be acquired hereunder are
characterized as “restricted securities” under the federal securities laws
inasmuch as they are being acquired from the Company in a transaction not
involving a public offering and that under such laws and applicable regulations
such securities may be resold without registration under the Securities Act only
in certain limited circumstances and in accordance with the terms and conditions
set forth in the legend described below. In this connection, STL represents that
it is familiar with Securities and Exchange Commission, Rule 144, as presently
in effect, and understands the resale limitations imposed thereby and by the
Securities Act.

 

Page 4



--------------------------------------------------------------------------------



 



(vi) STL understands and acknowledges that the certificates evidencing the
securities to be purchased hereunder may bear substantially the following legend
or if another legend may be affixed to the certificates issued to subscribers of
the Offering then such legend shall be affixed to any certificate issued and
delivered to STL:
THE SECURITIES REPRESENTED HEREBY [AND THE SECURITIES ISSUABLE UPON THE EXERCISE
HEREOF] HAVE NOT BEEN REGISTERED UNDER THE UNITED STATES SECURITIES ACT OF 1933,
AS AMENDED (THE “U.S. SECURITIES ACT”). THE HOLDER HEREOF, BY PURCHASING SUCH
SECURITIES, AGREES FOR THE BENEFIT OF THE COMPANY THAT SUCH SECURITIES MAY BE
OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED ONLY IN ACCORDANCE WITH
(I) REGULATION S UNDER THE U.S. SECURITIES ACT, IF AVAILABLE, (II) AN EXEMPTION
FROM REGISTRATION UNDER THE U.S. SECURITIES ACT, IF AVAILABLE, OR (III) UNDER AN
EFFECTIVE REGISTRATION STATEMENT, AND, IN EACH CASE, IN COMPLIANCE WITH ANY
APPLICABLE STATE SECURITIES LAWS. IN ADDITION, HEDGING TRANSACTIONS INVOLVING
THE SECURITIES REPRESENTED HEREBY [AND THE SECURITIES ISSUABLE UPON THE EXERCISE
HEREOF] MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE SECURITIES ACT.
6. Issuance of and Registration of Securities and Liquidated Damages.
The Company agrees that it will include the common stock underlying the Series B
Preferred Shares (“Common Shares”) issued to STL in the registration statement
pursuant to the terms and conditions set forth in the Registration Rights
Agreement to be entered into by the Company and each subscriber of the Offering.
Notwithstanding the registration of the Common Shares, STL acknowledges and
agrees that the Common Shares underlying the Series B Preferred Shares may not
be sold or otherwise disposed of until June 29, 2011, provided, however, that
the Common Shares issued to STL will be included in the registration statement
pursuant to the terms and conditions set forth in the Registration Rights
Agreement. The Company hereby agrees that it will instruct its transfer agent to
issue the Common Shares promptly after the conversion of the Series B Preferred
and, if the conversion of the Series B Preferred Shares is twelve (12) or more
months following the issuances of the Series B Preferred Shares, free and clear
of all restrictive legends.

 

Page 5



--------------------------------------------------------------------------------



 



The Company hereby acknowledges that time is of the essence with respect to
issuance of the Common Shares and removal of the restrictive legend from the
Common Shares. In the event that the Common Shares are not issued before
June 29, 2011 or the restrictive legend is not removed within ten (10) days
after written demand is made by STL (provided that (i) the Company’s transfer
agent requires the removal of a self-executing restrictive legend that lapses
with the passage of time as a condition to transfer, and (ii) the demand is made
twelve (12) or more months following the issuance of the Series B Preferred
Shares), the Company agrees to issue to STL as liquidated damages an additional
number of Common Shares, equal to Ten Percent (10%) of the Common Shares then
owned by STL (excluding any Common Shares purchased in open market
transactions), for each additional thirty (30) day delay in removing the
restrictive legend from the Common Shares.
The Company will undertake to comply with the various states’ securities laws
with respect to the registration of the Common Shares underlying the Series B
Preferred Shares therein. The Company undertakes to make available to STL for
review and comment, on a timely basis and prior to submission to the Commission,
copies of proposed filings under the Act and Exchange Act unless the Company is
advised by counsel that such disclosure is inappropriate. Notwithstanding the
foregoing, the Company’s failure to make such proposed filings available to STL
shall not be a breach by the Company of this Agreement, notwithstanding the
provisions of Section 5(a) of this Agreement.
The Company warrants to STL that it has complied with all corporate and legal
requirements to issue the Series B Preferred Shares, and the Common Shares
underlying the Series B Preferred Shares to STL including, without limitation,
obtaining the approval of its Board of Directors. At STL’s request, the Company
will provide STL a letter from its counsel to the effect that all such corporate
actions have been taken.
7. Confidentiality.
STL understands that the Company, from time to time, has and shall continue to
impart to it or provide it access to confidential business information, whether
such information is written, oral or graphic, including, but not limited to,
financial plans and records, marketing plans, technology processes and
practices, business strategies and relationships with third parties, present and
proposed products, trade secrets, information regarding customers and suppliers,
strategic planning and systems and contractual terms (collectively “Confidential
Information”). STL agrees that it will (i) only to use the Confidential
Information to provides services to or for the benefit of the Company, and
(ii) not, during or subsequent to the term of this Agreement, divulge, furnish
or make accessible to any person (other than with the written permission of the
Company) any Confidential Information of the Company.

 

Page 6



--------------------------------------------------------------------------------



 



8. Covenant Not to Compete.
STL covenants and agrees that, during the term of this agreement, neither it or
any of its affiliates or subsidiaries (i) will compete directly with the Company
in the Company’s primary industry or related fields, or (ii) accept, without the
advance written consent of the Company, any client that is in the fast-casual
food service business that has a franchise or combination of company-owned and
franchise business model.
STL recognizes and agrees that because a violation by it of its obligations
under this Section 8 and/or Section 7 will cause irreparable harm to the Company
that would be difficult to quantify and for which money damages would be
inadequate, without limiting any other rights or remedies available to the
Company, the Company shall have the right to injunctive relief to prevent or
restrain any such violation, without the necessity of posting a bond.
9. Indemnification.
The Company agrees to indemnify and hold harmless STL and its respective agents
and employees, against any losses, claims, damages or liabilities, joint or
several (“Losses”), to which STL or any such other person, may become subject,
insofar as such Losses (or actions, suits or proceedings in respect thereof)
arise out of or are based upon any untrue statement of material fact contained
in any registration statement or otherwise authorized by the Company, except any
Losses resulting from the gross negligence or willful misconduct of STL or such
persons acting under the direction of or with the consent STL; and will
reimburse the STL, or any such other person, for any legal or other expenses
reasonably incurred by the STL, or any such other person, in connection with
investigation or defending any such Losses except Losses resulting from the
gross negligence or willful misconduct of STL or any such person.
STL agrees to indemnify and hold harmless the Company and its respective agents
and employees, against any Losses, to which the Company or any such other
person, may become subject, insofar as such Losses (or actions, suits or
proceedings in respect thereof) arise out of or are based upon (i) STL’s breach
of any provision of this Agreement, (ii) STL’s negligence or misconduct, or
(iii) the violation by STL of any federal or state law or regulation; and will
reimburse the Company, or any such other person, for any legal or other expenses
reasonably incurred by the Company, or any such other person, in connection with
investigation or defending any such Losses.
If any action shall be brought against STL or the Company, as applicable (the
“Indemnified Party”), in respect of which indemnity may be sought pursuant to
this Agreement, the Indemnified Party shall promptly notify the other party (the
“Indemnifying Party”) in writing, and the Indemnifying Party shall assume the
defense thereof with counsel mutually agreed to by the Parties. The Indemnified
Party shall have the right to employ separate counsel in any such action and
participate in the defense thereof, but the fees and expenses of such counsel
shall be paid by the Indemnified Party. The Indemnified Party will not be liable
to Indemnifying Party under this Agreement for any settlement by Indemnifying
Party effected without the Indemnified Party’s prior written consent or to the
extent Losses are attributable to Indemnifying Party’s breach of any of the
representations, warranties, covenants or agreements made by the Indemnifying
Party in this Agreement.

 

Page 7



--------------------------------------------------------------------------------



 



10. Miscellaneous Provisions.
(a) Time. Time is of the essence of this Agreement.
(b) Presumption. This Agreement or any section thereof shall not be construed
against any party due to the fact that said Agreement or any section thereof was
drafted by said party.
(c) Computation of Time. In computing any period of time pursuant to this
Agreement, the day of the act, event or default from which the designated period
of time begins to run shall be included, unless it is a Saturday, Sunday or a
legal holiday, in which event the period shall begin to run on the next day
which is not a Saturday, Sunday or a legal holiday, in which event the period
shall run until the end of the next day thereafter which is not a Saturday,
Sunday or legal holiday.
(d) Titles and Captions. All article, section and paragraph titles or captions
contained in this Agreement are for convenience only and shall not be deemed
part of the context nor affect the interpretation of this Agreement.
(e) Pronouns and Plurals. All pronouns and any variations thereof shall be
deemed to refer to the masculine, feminine, neuter, singular or plural as the
identity of the Person or Persons may require.
(f) Further Action. The parties hereto shall execute and deliver all documents,
provide all information and take or forbear from all such action as may be
necessary or appropriate to achieve the purposes of this Agreement.
(g) Good Faith, Cooperation and Due Diligence. The parties hereto covenant,
warrant and represent to each other good faith, complete cooperation, due
diligence and honesty in fact in the performance of all obligations of the
parties pursuant to this Agreement. All promises and covenants are mutual and
dependent.
(h) Savings Clause. If any provision of this Agreement, or the application of
such provision to any person or circumstance, shall be held invalid, the
remainder of this Agreement, or the application of such provision to persons or
circumstances other than those as to which it is held invalid, shall not be
affected thereby.

 

Page 8



--------------------------------------------------------------------------------



 



(i) Assignment. Except as may be provided herein this Agreement may not be
assigned by either party hereto without the written consent of the other, but
shall be binding upon the successors of the parties.
(j) Arbitration.
i. If a dispute arises out of or relates to this Agreement, or the breach
thereof, and if said dispute cannot be settled through direct discussion, any
unresolved controversy or claim arising out of or relating to this contract,
Agreement or the a breach thereof-, shall be settled by arbitration administered
by in accordance with the rules of the American Arbitration Association in
accordance with its Commercial Arbitration Rules including the Emergency Interim
Relief Procedures, and judgment on upon the award rendered by a single
arbitrator the Arbitrator may be entered in any court having jurisdiction
thereof.
ii. Any provisional remedy, which would be available from a court of law, shall
be available to the parties to this Agreement from the Arbitrator pending
arbitration.
iii. The situs of the arbitration shall be Boston, Massachusetts.
iv. In the event that a dispute results in arbitration, the parties agree that
the prevailing party shall be entitled to reasonable attorneys’ fees to be fixed
by the arbitrator.
(k) Notices. All notices required or permitted to be given under this Agreement
shall be given in writing and shall be delivered, either personally or by
express delivery service, to the party to be notified. Notice to each party
shall be deemed to have been duly given upon delivery, personally or by courier
(such as Federal Express or similar express delivery service), addressed to the
attention of the officer at the address set forth heretofore, or to such other
officer or addresses as either party may designate, upon at least ten (10) days
written notice, to the other party.
(i) Governing law. The Agreement shall be construed by and enforced in
accordance with the laws of The Commonwealth of Massachusetts without regard to
conflicts of law principles.
(m) Entire agreement. This Agreement contain the entire understanding and
agreement among the parties relating to the provision of services set forth in
Section 1 hereof. There are no other agreements, conditions or representations,
oral or written, express or implied, with regard thereto other than the
Consulting Agreement. This Agreement may be amended only in writing signed by
the Company and STL.
(n) Waiver. A delay or failure by any party to exercise a right under this
Agreement, or a partial or single exercise of that right, shall not constitute a
waiver of that or any other right.

 

Page 9



--------------------------------------------------------------------------------



 



(o) Counterparts. This Agreement may be executed in duplicate counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same Agreement. In the event that the document is signed by one
party and faxed to another the parties agree that a faxed signature shall be
binding upon the parties to this agreement as though the signature was an
original.
(p) Successors. The provisions of this Agreement shall be binding upon all
parties, their successors and assigns.
(q) Counsel. The parties expressly acknowledge that each has been advised to
seek separate counsel for advice in this matter and has been given a reasonable
opportunity to do so.
(r) Transactions in the Company’s Common Stock. STL will not directly or
indirectly, nor will any person acting on behalf of or pursuant to any
understanding with STL, execute sales, including short sales as defined in
Rule 200 of Regulation SHO under the Exchange Act, of the common stock of the
Company during the term of this Agreement.
[Signature Page Follows]

 

Page 10



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement to be effective as of the day and year provided herein.

            SUMMIT TRADING LIMITED
      By:           Richard J. Fixaris, Attorney-in-fact   

            COMPANY:

UFOOD RESTAURANT GROUP, INC.
      By:           Charles Cocotas, President             

 

Page 11